DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 1, lines 9-10: “a insertion” should be corrected to - -an insertion- -;
Claim 11, line 8: “a insertion” should be corrected to - -an insertion- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-13, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2018/0062319).
Regarding claim 1: Chang teaches an electrical connector 100, the electrical connector comprising: an insulating body 3; a plurality of terminals 2, disposed in the insulating body 3 (Fig. 8); a first shell 4 sheathed on the insulating body 3 to form an insertion space 41 for connecting to another electrical connector (see Fig. 13); a second shell 5 superposed on the first shell 4 (Fig. 6), wherein the second shell 5 has a rear plate 51 for covering a rear side of the insulating body 3 (see Fig. 13), the rear side (at 31; Fig. 12) of the insulating body 3 is located on an opposite side of the insertion space 41 along a insertion direction (see Fig. 13); and a metallic plate 14, disposed in the insulating body (Fig. 8), the metallic plate 14 has at least one bending portion 142 (Fig. 13), wherein the bending portion 142 extends out of the insulating body 3 (see Fig. 10) and abuts the rear plate 51 (Fig. 13) and the metallic plate 14 is electrically connected with the second shell 5 (Para. 0068).  
Regarding claim 2: Chang teaches all the limitations of claim 1 and further teaches wherein the first shell 4 has a first main plate 42 and a pair of first side plates 44 extending from the first main plate and facing each other (Fig. 1), wherein the second shell 5 has a second main plate, a pair of second side plates extending and bending from the second main plate (see Fig. 1), and the rear plate 51 extending and bending from the second main plate (Fig. 2), wherein the second main plate and the pair of second side plates are superposed correspondingly on the first main plate and the pair of first side plates (Fig. 6).  
Regarding claim 3: Chang teaches all the limitations of claim 2 and further teaches wherein a rear side surface of the insulating body 3 is exposed from between the pair of first side plates, and the rear plate covers the rear side surface (see Fig. 13).  
Regarding claim 7: Chang teaches all the limitations of claim 1 and further teaches wherein the metallic plate 14 is disposed in middle level of a tongue portion 32 of the insulating body 3 and separates the terminals 2 which are disposed on two surfaces of the tongue portion of the insulating body (see Fig. 9), two side edges of the metallic plate are respectively and partially exposed out two side edges of the tongue portion of the insulating body (see Fig. 8), and the bending portion 142 is located at a corresponding position of the outermost terminal (Fig. 10).  
Regarding claim 8: Chang teaches all the limitations of claim 7 and further teaches wherein along the arrangement axis of the terminals at one of the places, the metallic plate 14 has a pair of wing portions located on opposite sides of the terminals (e.g. side edges create wing portions; Fig. 3), and at least one of the pair of wing portions has the bending portion 142 (Fig. 3).  
Regarding claim 9: Chang teaches all the limitations of claim 1 and further teaches wherein the rear plate 51 is locked to the insulating body (Fig. 13).  
Regarding claim 10: Chang teaches all the limitations of claim 1 and further teaches which is an electrical receptacle connector (Fig. 13), and the first shell 4 and the second shell 5 are metallic shells (Para. 0062).  
Regarding claim 11: Chang teaches an electrical connector 100 for adapting to a circuit board (Fig. 12), the electrical connector 100 comprising: an insulating body 3 comprising a base portion 34 and a tongue portion 32, wherein two depressed regions are respectively formed on two sides of the tongue portion (see Fig. 6); a plurality of terminals 2, disposed in the insulating body and partially disposed on two tongue surfaces of the tongue portion (Figs. 12-13); a first shell 4 sheathed on the insulating body to form an insertion space for connecting to another electrical connector (Fig. 13); a second shell 5 superposed on the first shell 4 (Fig. 12), wherein the second shell 5 has a rear plate 51 for covering a rear side of the insulating body and the rear side of the insulating body is located on an opposite side of the insertion space along a insertion direction (Fig. 13); and a metallic plate 14, disposed in the insulating body, the metallic plate is disposed in middle level of a tongue portion of the insulating body and separates the terminals which are disposed on two surfaces of the tongue portion of the insulating body (Fig. 13), two side edges of the metallic plate are respectively and partially exposed on the two depressed regions formed on two side edges of the tongue portion of the insulating body (Figs. 8-12), and the metallic plate 14 has at least one bending portion 142, wherein the bending portion extends out of the insulating body and abuts the rear plate 51 (Fig. 13) and the metallic plate 14 is electrically connected with the second shell 5 (Para. 0068).  
Regarding claims 12-13: Rejected for substantially the same reasons as claims 2-3, respectively. 
Regarding claims 17-20: Rejected for substantially the same reasons as claims 7-10, respectively. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2018/0062319), in view of Zhang (US 2013/0203290).
Regarding claim 4: Chang teaches all the limitations of claim 2.
Chang does not explicitly teach wherein the pair of first side plates and the pair of second side plates have grounding structures, and the rear plate does not have a grounding structure.  
Zhang teaches a pair of first side plates and a pair of second side plates have grounding structures (see Fig. 7), and a rear plate 54 does not have a grounding structure (see Fig. 9).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the pair of first side plates and the pair of second side plates have grounding structures, and the rear plate does not have a grounding structure as taught by Zhang into the electrical connector of Chang in order to achieve the advantage of providing multiple grounding features throughout the connector.
Regarding claim 5: Chang teaches all the limitations of claim 1.
Chang does not explicitly teach wherein the electrical connector is adapted to a circuit board, and a bottom side of the rear plate is a linear side edge facing the circuit board, and the linear side edge keeps a gap with the circuit board.  
Zhang teaches an electrical connector 100 is adapted to a circuit board 20 (Fig. 3), and a bottom side of a rear plate 54 is a linear side edge facing the circuit board 20 (Fig. 6), and the linear side edge keeps a gap with the circuit board 20 (see Figs. 4-6).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electrical connector is adapted to a circuit board, and a bottom side of the rear plate is a linear side edge facing the circuit board, and the linear side edge keeps a gap with the circuit board as taught by Zhang into the electrical connector of Chang in order to achieve the advantage of providing an air circulating path and a path for solder to flow (Para. 0032).
Regarding claim 6: Chang, in view of Zhang, teaches all the limitations of claim 5.
Chang does not explicitly teach wherein the bottom side of the rear plate is smooth without a grounding structure connected to the circuit board.  
Zhang teaches a bottom side of the rear plate 54 is smooth without a grounding structure connected to the circuit board 20 (see Fig. 9).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the bottom side of the rear plate is smooth without a grounding structure connected to the circuit board as taught by Zhang into the electrical connector of Chang in order to achieve the advantage of providing an air circulating path and a path for solder to flow (Para. 0032).
Regarding claim 14-16: Rejected for substantially the same reasons as claims 4-6, respectively. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having a middle shielding plate with a rearward extending leg making contact with a shielding shell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833